Shaw C. J.
delivered the opinion of the Court. That the effect of a pardon is, to restore the competency of a witness, as a general rule of law, is well settled. But the counsel for the petitioner relies upon the terms of the St. 1785, c. 66, § 2. The argument is, that as a complainant, by the bastardy act, is made competent, though interested, contrary to the general rule of law, she is to be received only on the •condition mentioned in the statute, that she shall not have been convicted of a crime, which would disqualify her.
The position is undoubtedly correct, that the competency of the complainant is restored only upon the condition expressed in the statute ; but'the question is still open, what that condition is. The Court are of opinion, that the literal construction contended for, would not conform to the true meaning of the legislature, as expressed in the statute, taking ail its provisions together. The statute, after enacting that the complainant shall be admitted as a competent witness, and her credibility left to the jury, contains a proviso, “ that no woman shall be so admitted who has been convicted of any crime, which would disqualify her from being a witness in any other cause.” The obvious meaning is, that the express enactment, that she should be admitted as a competent witness, should not be construed to remove a disability arising from conviction of crime, leaving that to stand upon the general principle. It must be a conviction which would by law dis*382qualify her as a witness in any other cause, that is, which would so disqualify her, at the time of her being offered as a witness. But if the stigma on her credit has been removed by a pardon, it is to many purposes the same as if it had never been made, and it would not disqualify her as a witness in any other cause. In this statute “ conviction ” is manifestly used ' in the sense of “judgment,” because it is the judgment for an infamous offence, which works the disability and renders the party incompetent. Suppose a woman convicted of a felony in an inferior court, and afterwards on appeal her innocence is satisfactorily proved and she is fully acquitted ; it would be literally true that she had been convicted of a crime which would by law have disqualified her, had the first judgment remained in force. But it is impossible to suppose, that the statute intended that such a conviction should render her incompetent. It was obviously limited to such a conviction as would render her incompetent, at the time of testifying, in other causes.

Petition dismissed.